Title: To Benjamin Franklin from Silas Deane, 15 April 1781
From: Deane, Silas
To: Franklin, Benjamin


sir
Paris 15th Apl. 1781
I take the Liberty of inclosing a Letter from Mr Lee, with which I should not Trouble You, were my present Circumstances different, from what they are. At any rate, the poor Man must be releived, & I have already promised his Landlord that his Bill shall be paid. I pray You to return Me the inclosed, after perusing it. Mr Lee had without my direction applied to Mr Beaumarchais, after he informed Me of it, I mentioned his Case to Mr. Beaumarchais myself, that is the Gentleman he refers to. I am with great respect Dr. sir Your most Obedt. & Very humle. servt.
S Deane
